Citation Nr: 0925890	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  03-20 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran had active duty service from February 1972 to 
April 1973 and from December 1990 to September 1991.  She 
also had a period of Reserve service from which she was 
discharged in May 2000.
 
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied entitlement to service 
connection for PTSD based on a personal assault.  During the 
pendency of the appeal, jurisdiction of the claim was 
transferred to the Milwaukee, Wisconsin, RO.  

The issue on appeal has been characterized as it appears on 
the cover page of the instant decision.  The Board is 
cognizant that the scope of a mental health disability claim 
includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, claims 
for depression, anxiety, sleep disorder, and fatigue, to 
include as due to an undiagnosed illness based on Persian 
Gulf War service, as well as a claim for dissociative 
identity disorder were finally denied in March 1997 and 
September 2000, respectively.  38 C.F.R. § 20.302(a).  In 
order to reopen these claims, the Veteran must submit new and 
material evidence as defined by 38 C.F.R. § 3.156.  As such, 
the only matter for which the Board currently has 
jurisdiction is the PTSD claim.  

In February 2005, the Veteran presented testimony before a 
Veterans Law Judge now retired.  The transcript has been 
associated with the claims folder.  Thereafter, in March 
2005, the Board remanded the matter for further development 
and adjudication.  In April 2008, the Veteran was notified 
that the Veterans Law Judge who conducted the February 2005 
was no longer employed at the Board.  She was offered the 
opportunity to present personal testimony before the Board 
once again, which she did in April 2009 before the 
undersigned.  The transcript of that hearing has been 
associated with the claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran has filed a claim of entitlement to service 
connection for PTSD.  A determination has been made that 
additional evidentiary development is necessary.  
Accordingly, further appellate consideration will be deferred 
and this case remanded for action as described below.

Establishing service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. 
§ 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997).  

The Veteran initially contended that she had PTSD as a result 
of traumatic events that occurred while she was on active 
duty service and in the Reserves.  Specifically, she asserted 
that PTSD was the result of military sexual trauma and/or 
personal assault, to include the following: 1972, harassed by 
female office and when she turned down the sexual advances, 
the officer attempted to have her removed from service; 1973 
at the Pentagon she was used as "window-dressing"; 1973 she 
was in an abusive marriage; 1988 at Fort Harrison she was 
sexually harassed by her boss; 1991 in Saudi Arabia a 
sergeant pressured her for sex and she was trapped in his 
apartment until he released her; and 1992 she was coerced 
into marriage by a Lieutant Colonel who was physically and 
sexually abusive.  See stressor statement dated in April 
2003. 

As a result of these assertions, the Veteran's claim was 
developed and adjudicated based on procedures in place for 
PTSD based on a personal assault.  To date, these stressors 
have been unconfirmed and the RO made a formal finding on the 
lack of information to verify these stressors in September 
2006.  However, during the April 2009 Board hearing, the 
Veteran has raised stressors that are separate and apart from 
a personal assault.

During the April 2009 Board hearing, the Veteran indicated 
that she was subjected to scud missile attacks while 
stationed in Dhahran performing duties as Chief of Public 
Affairs, i.e. Senior Editor for American newspaper.  She 
further elaborated that one such event required wearing a gas 
mask to bed.  

Official records show the Veteran was called to active duty 
in support of Operation Desert Shield/Storm.  She served in 
Southwest Asia from December 1990 to April 1991 as Chief of 
Public Affairs.  

The Veteran's service treatment records from her Gulf War 
period of service show she reported depression and excessive 
worry on an April 1991 Report of Medical History.  An April 
1991 demobilization medical evaluation shows the Veteran 
complained of restless sleep and anxiety attacks when she saw 
or heard jets.  She also endorsed recurring thoughts and 
crying easily when she was faced with loud noises.  Finally, 
she indicated that she had a lingering fear of chemical 
attacks and being shot or captured. 

Post-service, VA treatment records, Vet Center records, and 
private reports contain either a diagnosis of PTSD or show 
symptoms thereof; however, most of these diagnoses and 
records of treatment are based on sexual trauma from 
childhood and/or adulthood.  There are a few documents that 
discuss psychiatric symptoms related to service in the Gulf.  
An October 1994 report of VA examination reveals the Veteran 
reported two scud missile attacks as stressors, but only 
dysthymia was diagnosed.  A letter from PS, RN, dated in 
January 2000 notes complaints of combat exposure during the 
Veteran's Gulf War service.  Records from the Vet Center show 
the Veteran suffered from PTSD symptoms as a result of 
triggers from her Desert Storm service.

As noted, the RO previously found that there was insufficient 
information to submit the Veteran's allegations regarding 
military sexual trauma and/or personal assault to the United 
States Army and Joint Services Records Research Center 
(JSRRC); however, no attempts have been made to verify the 
scud missile attacks during the Veteran's Persian Gulf War 
service.  Given the above stressor statement and the 
Veteran's verified service in-country, to which she testified 
in April 2009, VA should request credible supporting evidence 
from the JSRRC and ask them to attempt to verify the 
stressor.  38 U.S.C.A. § 5103A (b) (West 2002); 38 C.F.R. 
§ 3.159(c) (2008).

In addition to the lack of a verified in-service stressor 
event, there is some conflict as to whether or not the 
Veteran has a confirmed diagnosis of PTSD based on a stressor 
other than sexual trauma in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)).  
Therefore, if a reported stressor is verified, the Veteran 
should be afforded a VA examination and the examiner should 
be asked whether the Veteran has a diagnosis of PTSD due to a 
verified stressor.  38 U.S.C.A. § 5103A.

During the April 2009 Board hearing, the Veteran testified 
that she was a recipient of Social Security Disability from 
1995 to 2005; however, the decision awarding benefits has not 
been associated with the claims folder.  Further, the 
underlying medical records utilized in reaching said decision 
have also not been associated with the claims folder.  Such 
must be obtained upon Remand.  38 C.F.R. § 3.159(c)(2); See 
also Hayes v. Brown, 9 Vet. App. 67, 74 (1996) ("As part of 
the Secretary's obligation to review a thorough and complete 
record, VA is required to obtain evidence from the Social 
Security Administration, including any decisions by the 
administrative law judge, and to give that evidence 
appropriate consideration and weight.")  

A remand is warranted to obtain outstanding VA outpatient 
treatment records.  In April 2009, the Veteran testified that 
she received treatment for her PTSD from the VA hospital in 
Denver in 2007.  These records have not been associated with 
the claims folder.  The Board additionally notes that records 
were obtained from the Colorado Springs VA Medical Center in 
February 2009, but they did not include the mental health 
records.  Such must be obtained upon Remand.  38 C.F.R. 
§ 3.159(c)(2).

A remand is also necessary to obtain outstanding mental 
health records from Fort Belvoir.  During the April 2009 
Board hearing, the Veteran indicated that she received 
treatment from this facility between 1985 and 1987 for 
depression.  A review of the service treatment records 
already of record reveals that these treatment notes have not 
been associated with the claims folder.  The Veteran's 
representative indicated these records were separately 
maintained by the Army Hospital at Fort Belvoir.  Such 
records must also be obtained upon Remand.  38 C.F.R. 
§ 3.159(c)(1).

Ongoing VA medical records pertinent to the issue should also 
be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Upon Remand, the RO should ensure that all due process 
requirements are met.  The RO should also give the Veteran 
another opportunity to present information and/or evidence 
pertinent to the claim on appeal.  Finally, the RO should 
ensure that it provides the Veteran with notice that meets 
the requirements of the Court's decision in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006)



Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that all due 
process requirements are met under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), to include providing the 
Veteran with notice that meets the 
requirements of the Court's decision in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should contact the Veteran and 
request that she identify all healthcare 
providers who have treated her for PTSD 
since discharge from service.  The RO 
should request that the Veteran complete 
and return the appropriate release forms 
so that VA can obtain any identified 
evidence relating to such treatment.  The 
RO should attempt to obtain copies of all 
pertinent records outstanding.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers.  

Specifically, the RO should seek to 
obtain treatment records of the Veteran 
from the following:  (a) the Denver VA 
Hospital dated from 2007 to the present, 
(b) all available mental health treatment 
records from the Colorado Springs VA 
Medical Center, (c) any records of 
pertinent treatment from the Army 
Hospital at Fort Belvoir during the mid 
to late 1980s, and (d) any ongoing VA 
treatment records.  All information that 
is not duplicative of evidence already 
received should be associated with the 
claims file.  All requests for records 
and their responses should be clearly 
delineated in the claims folder.  

3.  The RO should obtain and associate 
with the claims file copies of any 
written decision concerning the Veteran's 
claim for disability benefits from the 
Social Security Administration and copies 
of any medical records utilized in 
reaching that decision.  (Note: Veteran 
said to be a recipient between 1995 and 
2005).

4.  The Veteran should be provided one 
last opportunity to itemize and provide 
specific information regarding the 
stressor event(s) she alleges occurred in 
service, i.e. the scud missile attacks 
while stationed in Dhaharan.  She should 
be asked to identify specific dates 
(within a 60 day period), locations and 
any additional unit numbers to which she 
may have been assigned.  

5.  With any additional information 
provided by the Veteran, and with the 
evidence already of record, the RO must 
prepare a summary of the Veteran's 
alleged service stressors.  This summary 
must be prepared regardless whether the 
Veteran provides an additional statement, 
as requested above.  This summary and a 
copy of the Veteran's DD 214 and other 
service personnel records should be sent 
to the JSRRC.

6.  If, and only if, a claimed stressor 
event is found to be reasonably 
corroborated by credible supporting 
evidence, the Veteran should undergo a VA 
psychiatric examination to clarify 
whether she has PTSD related to a 
documented stressor during service.  The 
RO must specify for the psychiatrist the 
stressor or stressors which it has 
determined that the Veteran was exposed 
to in service and the examiner must be 
instructed to consider only those 
stressors in determining whether the 
Veteran has PTSD.

All indicated tests and studies should be 
performed, and all clinical findings 
should be reported in detail.  It is 
essential that the claims file be 
provided to the psychiatrist for review 
in conjunction with the examination, 
together with a copy of this remand.  The 
examination report is to reflect whether 
such a review of the claims file was 
made.  Adequate reasons and bases for any 
opinion rendered must be provided.

7.  If ordered, the Veteran must be given 
adequate notice of the date and place of 
any requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on her  claim.  38 C.F.R. 
§ 3.655. 

8.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the Veteran and 
representative, if any, should be 
furnished a supplemental statement of the 
case.  The Veteran should be afforded an 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this remand is to assist the Veteran with the 
development of her claim.  The Veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claim.  Her cooperation in VA's efforts to develop her claim, 
including reporting for any scheduled VA examinations, is 
both critical and appreciated.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


